Grant, C. J.
(after stating the facts). The receipt in this case is identical, except in the names and address, with that found in Smith v. American Express Co., 108 Mich. 572. The defenses were: (1) That the package was delivered in time; and (2) that the defendant had complied with its contract, by delivering the same in the regular course of business to the connecting carrier, the Adams Express Company. There was no request or direction on the part of the plaintiff to deliver the package directly to the secretary of the treasury, or to any one of its numerous departments. It is conclusively proven that it was delivered at the treasury department, at the customary place for such packages to be delivered, in the absence of express directions to the contrary, three-quarters of an hour before the time that the bids were to be opened and examined. If there was fault anywhere, it was attributable to the treasury department, at Washington, and not to the express companies who agreed to transport and deliver it. The agent of the Adams Express Company, who delivered it, swore positively to its delivery at 1:25 p. m., July 1st, and that he minuted upon the proper book at that time the date of such delivery. This book was identified and received in evidence. Two witnesses, employed in important positions in that department of the treasury where these bids would be received, testified that they were not received in that department till 3:07 p. m. This testimony is not in conflict with that of -the agent of the express company who delivered the package. That company had discharged its full duty in delivering the package at the *35usual place in the treasury department. It did not agree or assume to deliver it to the appointment division, which had charge of these contracts, and bids, or to the secretary in person. Plaintiff gave no such direction to defendant, and did not inform it that there was any particular person or department to whom, or to which, the package was to be delivered. The court properly directed a verdict for the defendant.
Judgment affirmed.
The other Justices concurred.